Citation Nr: 1702085	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-48 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to higher disability ratings for the service-connected degenerative joint disease (DJD or arthritis) of the left knee, rated as 10 percent disabling prior to August 31, 2010, rated as 20 percent disabling from August 31, 2010, and rated as 30 percent disabling from December 7, 2010 and prior to July 12, 2013.  

2.  Entitlement to a disability rating in excess of 30 percent from September 1, 2014 onward for the service-connected status post total left knee replacement.

3.  Entitlement to a disability rating in excess of 10 percent for instability of the left knee associated with the service-connected DJD of the left knee prior to the Veteran's left knee replacement on July 12, 2013.  

4.  Entitlement to a separate rating in excess of 20 percent for instability of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257 effective from May 7, 2014 onward, in combination with a separate rating for status post knee replacement under 38 C.F.R. § 4.71a, Diagnostic Code 5055.

5.  Entitlement to a disability rating in excess of 10 percent for the service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to August 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO confirmed and continued previously assigned 10 percent disability ratings for the service-connected degenerative joint disease of the left knee and the right knee; and, assigned a separate 10 percent disability rating for instability of the left knee.  The Veteran maintains higher ratings are warranted.  

After receiving the Veteran's substantive appeal to the Board, the RO issued a rating decision in April 2011 which increased the Veteran's service-connected left 
knee disability (rated under Diagnostic Code 5010-5260) from 10 percent to 20 percent, effective from August 31, 2010; and then further increased the disability rating to 30 percent effective from December 7, 2010.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the Board must consider whether there are distinct time periods during the entire appeal period where the veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In November 2012, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is of record.  

At the Board hearing, the Veteran testified that he was planning to undergo a left knee surgery in 2013.  Medical evidence subsequently added to the record shows that the Veteran underwent a total left knee replacement in July 2013.  In a December 2013 rating decision, the RO assigned a temporary total (100 percent) disability rating under 38 C.F.R. § 4.30 effective from July 12, 2013 through September 30, 2013, based on surgical treatment necessitating convalescence.  The RO also confirmed and continued the previously assigned 30 percent disability rating under Diagnostic 5010-5260, effective from October 1, 2013, following the termination of the 100 percent temporary total rating.  

In February 2014 the Board remanded the case to the RO for further development and adjudicative action.  Before the case was returned to the Board, the RO issued another rating decision in April 2014 which found that the December 2013 rating decision contained a clear and unmistakable error by erroneously assigning an effective date of October 1, 2013 for the reduction of the temporary total rating following convalescence from a total knee replacement.  The RO explained that following the left knee replacement, the RO should have recharacterized the Veteran's left knee disability as status post total left knee replacement and begun rating the disability under Diagnostic Code 5055, which rates prosthetic replacement of the knee joint as 100 percent disabling for one year following implantation of the prosthesis, and then rates the disability at a minimum of 30 percent and a maximum of 60 percent depending on the severity of the residuals.  Thus, the RO recharacterized the Veteran's disability as status post knee replacement and assigned a 100 percent rating under Diagnostic Code 5055 effective from July 12, 2013 through August 31, 2014 and a 30 percent rating thereafter.  In so doing, the RO discontinued rating the Veteran's left knee disability as arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 and discontinued the assignment of a separate rating under Diagnostic Code 5257 for instability; and, began rating the disability under Diagnostic Code 5055 effective on July 12, 2013, the date of the left knee replacement surgery.  

In a June 2014 rating decision, the Appeals Management Center assigned a separate 20 percent disability rating for the service-connected instability of the left knee, effective from May 7, 2014.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a separate rating in excess of 20 percent rating for instability of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257 effective from May 7, 2014 onward, in combination with a separate rating for status post knee replacement under 38 C.F.R. § 4.71a, Diagnostic Code 5055 is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to January 9, 2010, the Veteran's service-connected left knee arthritis was productive of pain at rest and throughout normal range of motion from 0 to 140 degrees; there were no flare-ups, no ankylosis; and, the Veteran did not have additional pain after repetitive motion or any additional incoordination, fatigue, weakness or lack of endurance on repetitive use.

2.  Between January 9, 2010 and December 6, 2011, the Veteran's service-connected left knee arthritis was manifested by severe advanced arthritis of the left knee on x-ray, MRI findings of severe arthrosis of the medial compartment, grade 3 chondromalacia, extensive subchondral edema, joint effusion, and maceration and tear of the posterior horn on the mid body medial meniscus; with flexion, as likely as not, limited to 10 degrees when considering pain on motion, and extension back to neutral; without evidence of ankylosis, or nonunion of the tibia and fibula.  

3.  Between December 7, 2011 and July 12, 2013, the Veteran's service-connected left knee arthritis was not shown to be productive of limitation of extension to 10 degrees or more, ankylosis, or impairment of the tibula and fibula resulting in nonunion.

4.  Prior to July 12, 2013, the Veteran's service-connected left knee disability was productive of no more than mild lateral instability or recurrent subluxation.

5.  Since September 1, 2014, the Veteran's status post left knee replacement has been productive of flexion of the left knee limited to 90 degrees when considering pain on motion; and, moderate instability; with an overall disability picture that more nearly approximates no more than intermediate degrees of residual weakness, pain and limited motion.  

6.  For the entire period covered by this claim, the Veteran's service-connected right knee arthritis has never been shown to be productive of flexion limited to 45 degrees or less; or, extension limited to 10 degrees or more, even with consideration of additional functional loss due to pain; neither instability nor ankylosis of the right knee has ever been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected left knee disability prior to January 9, 2010 have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2016).

2.  For the time period from January 9, 2010 through December 6, 2010, the criteria for the assignment of a 30 percent rating, but no higher, for the service-connected left knee arthritis have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2016).

3.  From December 7, 2010 to July 12, 2013, the criteria for the assignment of a disability rating in excess of 30 percent for the service-connected left knee disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2016).

4.  At no time prior to July 12, 2013 are the criteria met or approximated for the assignment of a separate disability rating in excess of 10 percent for instability of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2016).

5.  Since September 1, 2014, the criteria for the assignment of a disability rating in excess of 30 percent for the service-connected status post left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).

6.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected right knee disability are not met at any time covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  By correspondence dated in September 2009, VA notified the Veteran of the information needed to substantiate and complete his claim for higher disability ratings for his service-connected bilateral knee disability, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  The Veteran's service personnel records have also been obtained, and his hearing testimony has been reviewed.  

He was afforded VA examination of his knees in October 2009, December 2010 and May 2014.  The findings from these examinations were based on review of the medical records including private MRI scans and x-ray studies, the VA treatment records, and private treatment records as well as a physical examination of the Veteran's knees and an interview with the Veteran.  The examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Regarding the Veteran's November 2012 hearing, the VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Finally, this case was previously remanded in February 2014 for further development.  All development directed by the Board's prior remand in this case has, to the extent possible, been accomplished.  Pertinent records were obtained, to the extent possible, and the Veteran was afforded a VA examination which is adequate to decide the claims on appeal.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

II.  Increased Ratings - Knees

The Veteran seeks higher disability ratings for the service-connected left and right knee disabilities.  

Prior to a total left knee replacement surgery on July 12, 2013, the left knee arthritis is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 based on limited and painful motion due to arthritis.  A 10 percent rating is assigned prior to August 31, 2010, a 20 percent rating is assigned from August 31, 2010 to December 6, 2010, and a 30 percent rating is assigned from December 7, 2010 to July 12, 2013.  Additionally, a separate 10 percent rating was assigned for instability of the left knee under Diagnostic Code 5257 from September 1, 2006 to July 12, 2013.  

On July 12, 2013, the Veteran underwent a total left knee replacement.  Following that surgery, the Veteran's left knee disability was recharacterized as a status post left knee replacement and was rated as 100 percent disabling from July 12, 2013 to September 1, 2014; and rated as 30 percent disabling thereafter, under Diagnostic Code 5055.  

For the entire period covered by this claim, the Veteran's right knee arthritis has been rated as 10 percent disabling under Diagnostic Codes 5003-5260 based on limited and painful motion due to arthritis.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

38 C.F.R. § 4.40 provides that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent disability evaluation when slight, a 20 percent disability rating requires moderate impairment of the knee due to recurrent subluxation or lateral instability, while a 30 percent disability rating requires severe impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The criteria pertaining to traumatic arthritis under Diagnostic Code 5010 instruct to rate as degenerative arthritis under Diagnostic Code 5003.  Under that code, degenerative arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  These ratings may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

In a precedent opinion, the VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension, under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

VA examination in October 2009 notes continued complaints of locking on occasion, associated with swelling and pain in both knees.  The Veteran had no flare-ups and the Veteran was not utilizing any assistive devices or braces at the time of the examination.  The Veteran reported missing approximately one to one and a half weeks of work due to his knees.  The examiner noted that the Veteran's activities of daily living were unaffected.  Physical examination revealed normal gait, with motion of both knees from 0 to 140 degrees.  The Veteran reported pain and crepitus throughout motion.  A mild varus deformity and very mild instability of the left knee was noted.  The examiner found no additional limitations following repetitive use other than increased crepitus and pain.  There was no effect of incoordination, fatigue, weakness, or lack of endurance on his joint function.  The diagnosis was bilateral mild degenerative joint disease of the knees with mild varus deformity of the left knee.  

A January 9, 2010 MRI study of the left knee shows severe arthrosis of the medial compartment of the left knee.  There was a grade 3 chondromalacia and extensive subchondral edema.  There was maceration and tear of the posterior horn on the mid body medial meniscus.  Joint effusion was also seen.  

On the right knee, the MRI scan revealed grade 3 patellar chondromalacia with focal cartilage defects.  There was mild medial compartment degenerative changes seen.  

Following that study, the Veteran was seen by a private doctor for left knee pain in May 2010.  At that time, the Veteran reported that the left knee was much more symptomatic than the right.  He reported locking, swelling and pain in the left knee.  He also reported losing the flexibility in his left knee necessitating the use of a brace.  A moderate limitation of physical activity was noted due to left knee pain.  Examination of the left knee revealed a 7 to 8 degrees varus alignment with satisfactory collateral and cruciate ligament stability.  The doctor indicated that the left knee would extend to about 5 degrees and flex to about 30 degrees.  The examiner did not state at which point pain began or whether pain further limited the Veteran's left knee motion.  

An x-ray study of the left knee demonstrated severe medial compartment arthrosis in the left knee with complete erosion of articular cartilage and varus alignment.  A lateral x-ray of the left knee demonstrated moderate to severe patellofemoral degenerative arthritis.  

Examination of the right knee revealed mild varus alignment with medial joint tenderness and crepitation.  Patellofemoral tracking and range of motion of the right knee was normal.  X-rays of the right knee demonstrated moderate medial joint arthrosis in the right knee

The diagnosis was advanced patellofemoral and medial degenerative arthritis of the left knee and moderate medial degenerative arthritis of the right knee.  The doctor noted that the Veteran had failed conservative treatment with respect to the left knee and would ultimately require a knee replacement to alleviate pain and restore function.  

A VA examination in December 2010 essentially confirms the findings from the January 2010 MRI and the May 2010 private examination with respect to the left knee.  The VA examiner in December 2010 found that the Veteran's left knee motion was limited to 10 degrees of flexion with extension back to neutral, when considering pain.  

The examiner did not record any findings with regard to limited motion of the right knee on examination.  

The Veteran underwent a total left knee replacement in July 2013.  

At a May 2014 VA examination, the Veteran continued to report pain and limited motion of the left knee.  Although the left knee replacement was well-healed, the Veteran still had some discomfort with weightbearing.  Left knee flexion was to 95 degrees, and the examiner noted that pain began at 90 degrees.  Extension was at 0 degrees without evidence of painful extension.  The examiner noted that the Veteran's left knee disability was manifested by less movement than normal, incoordination, pain on movement, swelling, disturbance of locomotion and interference with sitting, standing and weight bearing.  The examiner noted that the Veteran used a cane on occasion.  The examiner further noted that the Veteran's status post left knee replacement was productive of no more than an intermediate degree of residual weakness, pain or limitation of motion.  

Regarding the right knee, the May 2014 VA examiner found that the Veteran could flex the right knee to 130 degrees, at which point pain began.  Extension of the right knee was to 0 degrees, with no evidence of painful motion.  Additionally, the Veteran was able to perform repetitive use testing with three repetitions without any additional loss of motion.  The examiner noted that the Veteran's right knee disability was manifested by incoordination, pain on movement, swelling, disturbance of locomotion, interference with sitting, standing and weight bearing.  The Veteran wore a brace for his right knee, but there was no instability or recurrent subluxation of the right knee found on examination.  

There is no contradictory medical evidence of record.  

Based on the above findings, the criteria for a disability rating in excess of 10 percent for arthritis with limited motion of either knee have not been met for the time period prior to January 9, 2010.  During this period, the evidence shows normal range of motion, normal gait, and no flare-ups or additional limitation due to pain, fatigability, weakness or following repetitive motion.  Although the Veteran reported pain throughout motion of the knees, neither knee is shown to be additionally limited by that pain.  Based on the foregoing, the Veteran has noncompensable limitation of motion of both knees which, under Diagnostic Code 5010, warrants no more than a 10 percent rating for either knee.  

The RO recognized that the Veteran's left knee arthritis began to worsen after the October 2009 VA examination, assigning a 20 percent rating effective from August 31, 2010, and assigning a 30 percent rating effective from December 7, 2010.  The Board finds, however, that the Veteran's service-connected left knee arthritis warrants the assignment of a 30 percent rating prior to December 7, 2010.  As noted above, the increase in disability of the left knee is reflected in the January 9, 2010 MRI report which describes the arthritis as severe and notes that the Veteran had a meniscal tear.  The increase is also reflected in the findings of the May 2010 private examiner, as noted above.  

In this case, the RO assigned a 30 percent rating based on limitation of flexion of the left knee under Diagnostic Code 5260, but not effective until December 7, 2010, the date of the VA examination which showed flexion limited to 10 degrees.  The Board finds, however, that the criteria for the assignment of this 30 percent rating have been more nearly approximated since January 9, 2010, the date of the MRI report which confirmed the severity of the left knee condition.  Although the Veteran's flexion was not shown to be limited to 10 degrees until December 7, 2010, the private examiner in May 2010 did not comment one way or the other on whether left knee flexion was further limited by pain, weakness, fatigability or following repetitive use; and, moreover, the MRI findings from January 9, 2010 provide objective evidence of the severity of the left knee disability as of that date.  

Thus, in resolving any doubt in favor of the Veteran, the Board finds that the criteria for the assignment of a 30 percent rating for the service-connected left knee disability have been more nearly approximated during the period from January 9, 2010.  

A 30 percent rating is the maximum allowable rating under the schedule for arthritis with limited motion under Diagnostic Code 5010, 5260 and 5261.  

The service-connected instability of the left knee has been rated as 10 percent disabling pursuant to Diagnostic Code 5257.  To warrant the next higher rating under that code, the medical evidence would have to show moderate instability or subluxation.  None of the examinations of record prior to the Veteran's July 2013 total left knee replacement show more than mild instability of the left knee.  Accordingly, a rating in excess of 10 percent is not warranted prior to July 2013 pursuant to Diagnostic Code 5257.  

Finally, there is no code that would afford the Veteran ratings in excess of those currently assigned prior to his total left knee replacement.  A rating pursuant to Diagnostic Code 5259 is not appropriate in this case because there is no evidence of symptomatic status post semilunar cartilage removal of the left knee.  Moreover, as the Veteran does not have ankylosis of the knee, a rating under Diagnostic Code 5256 is not appropriate.  Additionally, while dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is first approximated by the January 2010 MRI findings of a meniscal tear with respect to the left knee, the maximum schedular rating under Diagnostic Code 5258 is 20 percent.  

As noted above, the Veteran's left knee disability was recharacterized effective on July 12, 2013 because he underwent a total left knee replacement.  A 100 percent rating was assigned from July 12, 2013 through August 31, 2014.  A 30 percent rating was assigned effective from September 1, 2014.  Accordingly, the Board need only consider the period beginning on September 1, 2014.  

According to the rating schedule, pursuant to Diagnostic Code 5055, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30).  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

According to the above findings, a rating in excess of 30 percent for the status post left knee replacement is not warranted from September 1, 2014 onward.  Although the Veteran continued to report pain and limited motion of the left knee more than a year after his surgery, some improvement in function is clearly demonstrated as the Veteran could flex the left knee to 90 degrees, even with consideration of pain on motion.  Extension was at 0 degrees without evidence of painful extension.  While the examiner noted that the Veteran's left knee disability was manifested by less movement than normal, incoordination, pain on movement, swelling, disturbance of locomotion and interference with sitting, standing and weight bearing, the examiner specifically indicated that the Veteran's status post left knee replacement was productive of no more than an intermediate degree of residual weakness, pain or limitation of motion.  

These findings correspond to the assignment of a 30 percent rating under Diagnostic Code 5055.  

Moreover, there is no evidence of ankylosis or of nonunion of the tibia and fibula to warrant a disability rating in excess of 30 percent under Diagnostic Codes 5256 or 5262.  Hence, each of those diagnostic codes is inapplicable.

Nor is there any indication that the Veteran has ever had extension of the left knee limited to 30 degrees or more to warrant a disability rating in excess of 30 percent under Diagnostic Code 5261; and the maximum rating for limited flexion of the knee does not exceed 30 percent.  Hence, each of those diagnostic codes is inapplicable.

To warrant the next higher, 60 percent rating under Diagnostic Code 5055, the Veteran's status post left knee replacement would have to be productive of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  This is not shown on the May 2014 examination report, and the Veteran has not provided any additional competent evidence to suggest otherwise.  

Thus, in sum, the assignment of a 30 percent rating for the service-connected arthritis of the left knee is warranted effective from January 9, 2010.  

For the reasons set forth above, the preponderance of the evidence is against the claim for a rating in excess of 10 percent prior to January 9, 2010, and against the claim for a rating in excess of 30 percent from January 9, 2010 through July 12, 2013.  There is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  The Board has considered whether staged ratings are warranted and has assigned them accordingly.  

Likewise, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for instability of the left knee prior to July 12, 2013.  

Similarly, the preponderance of the evidence is against the claim for a rating in excess of 30 percent for the status post total left knee replacement from September 1, 2014 onward.  

Regarding the right knee, the evidence of record since the October 2009 VA examination suggests that the Veteran's right knee disability worsened since that time.  For example, the private examiner in May 2010 indicated that the Veteran's right knee arthritis was of a moderate degree, and the Veteran testified at his November 2012 Board hearing that his right knee had worsened; however, the evidence does not show that the right knee arthritis has worsened to a degree that would warrant the assignment of the next higher, 20 percent rating.  

The Veteran had normal range of motion of the right knee at the time of the May 2010 private examination and only mild varus alignment with medial joint tenderness and crepitation was noted.  

At a May 2014 VA examination, the Veteran could flex the right knee to 130 degrees, at which point pain began.  Extension of the right knee was to 0 degrees, with no evidence of painful motion.  Additionally, the Veteran was able to perform repetitive use testing with three repetitions without any additional loss of motion.  Although the examiner noted that the Veteran's right knee disability was manifested by incoordination, pain on movement, swelling, disturbance of locomotion, interference with sitting, standing and weight bearing, the examiner did not specifically indicate that the right knee was manifested by additional functional limitation as a result.  

Moreover, although the Veteran reported wearing a brace for his right knee, the examiner specifically indicated that there was no instability or recurrent subluxation of the right knee found on examination.  

Based on the above findings, the Veteran's right knee motion has been noncompensable under Diagnostic Codes 5260 and 5261 throughout the entire appeal period; therefore, his right knee arthritis warrants no more than the 10 percent rating assigned under Diagnostic Code 5010.  

Likewise, instability of the right knee has never been demonstrated and therefore a separate rating under Diagnostic Code 5257 is not warranted.  

Moreover, there is no evidence of ankylosis, semilunar dislocated cartilage with frequent episodes of locking, pain and effusion into the joint; or, malunion or nonunion of the tibia and fibula to warrant a disability rating in excess of 10 percent under Diagnostic Codes 5256, 5258, 5259 or 5262.  Hence, each of those diagnostic codes is inapplicable.

The preponderance of the evidence is against the claim for an increased rating, in excess of 10 percent for the service-connected right knee arthritis; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  The Board has considered whether staged ratings are warranted.  However, the evidence does not show distinct periods of time when higher ratings would be warranted, therefore, staged ratings will not be assigned.  

Finally, the Board has considered whether referral for consideration of an extraschedular rating is warranted.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In this case, the Board finds that neither the Veteran's right knee arthritis nor left knee disability picture is so unusual or exceptional in nature as to render the disability rating assigned above inadequate.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 10 and 30 percent ratings assigned for the left knee arthritis prior to the knee replacement, the 30 percent rating assigned following the knee replacement (and following the one-year convalescent period), the separate 10 percent rating assigned for the left knee instability prior to the left knee replacement, or the 10 percent rating assigned for the right knee arthritis.  

The ratings assigned, as noted above, not only accurately contemplate the severity of the left knee arthritis and instability prior to the knee replacement, but also contemplate any residuals following knee replacement.  The ratings based on limited motion also contemplate any additional functional limitation due to weakness, fatigability, pain, and repetitive motion.  Moreover, left knee instability is also compensated for with the assignment of a separate rating.  Thus, it cannot be said that the Veteran's knee arthritis and status post left knee replacement are not adequately compensated by the rating schedule.  

In other words, the criteria for the ratings currently assigned reasonably describe the severity and symptoms of the Veteran's right and left knee disabilities.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

Finally, the Veteran remains employed and has not suggested that he is unemployable due to his service-connected disabilities.  Thus, a claim for a total rating based on individual unemployability due to service-connected disabilities is not raised by the record.  

ORDER

A disability rating in excess of 10 percent for the service-connected left knee arthritis prior to January 9, 2010 is denied.  

A rating of 30 percent, but no higher, is granted for the service-connected left knee arthritis from January 9, 2010 through December 6, 2011, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for the service-connected left knee arthritis for the period from December 7, 2011 to July 12, 2013, and for the status post total left knee replacement from September 1, 2014 onward, is denied.  

A rating in excess of 10 percent for the service-connected instability of the left knee prior to July 12, 2013 is denied.  

A rating in excess of 10 percent for the service-connected right knee arthritis is denied.  


REMAND

As noted above, the RO issued a rating decision in April 2014 which corrected a previous error with respect to the ratings assigned following the Veteran's left knee replacement.  Specifically, the April 2014 rating decision extended the previously assigned 100 percent rating until September 1, 2014, the full one-year period following convalescence after the left knee replacement surgery.  Likewise, the RO explained that the Veteran's left knee disability was more appropriately rated under Diagnostic Code 5055 going forward, effective from July 12, 2013, rather than under Diagnostic Code 5003 or 5010 for arthritis.  In so doing, the RO explained that it would not be appropriate to continue the separate rating for instability of the left knee under Diagnostic Code 5257 because the Veteran's knee replacement surgery corrected that condition.  Thus, the RO discontinued the 10 percent rating for the left knee instability effective from July 12, 2013, the date of the left knee replacement surgery.  

However, during the time period when the case was sitting at the Appeals Management Center (AMC) following the Board's February 2014 remand, the AMC issued a rating decision in June 2014 which, in essence, assigned a separate 20 percent rating for left knee instability effective from May 7, 2014, presumably based on findings from a May 2014 VA examination showing some instability of the left knee.  

However, this conflicts with the RO's finding in April 2014 that entitlement to a separate rating for instability was discontinued on the date the Veteran underwent a left knee replacement; and, moreover, in an August 2014 annotation in the Veteran's electronic claims file, an RO representative noted the discrepancy and indicated that it was a clear and unmistakable error (CUE) for the AMC to grant a separate 20 percent rating for left knee instability in combination with the 30 percent rating assigned following knee replacement.  

Thus, it appears that the RO is making a finding of CUE, but has neither informed the Veteran nor formally addressed the issue in a rating decision.  In this regard, the RO has not indicated why it believes that it is improper to assign a separate rating for instability in combination with a rating under Diagnostic Code 5055.  This issue is inextricably intertwined with the issue on appeal of entitlement to an increased rating for left knee instability and must be addressed before the underlying increased rating claim can be addressed.  Because the issue of entitlement to an increased rating for instability of the left knee is part of the claim for an increased rating decided herein; the Board has jurisdiction over the matter and therefore the correct remedy here is to remand, rather than refer this issue to the RO for appropriate action.  

As there has yet been no formal finding of CUE in the June 2014 rating decision, the issue of entitlement to a separate rating in excess of 20 percent for instability of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257 effective from May 7, 2014 onward, in combination with a separate rating for status post knee replacement under 38 C.F.R. § 4.71a, Diagnostic Code 5055 is REMANDED for the following action:

1.  Adjudicate the inextricably intertwined issue of the propriety of the assignment of a separate 20 percent disability rating for instability of the left knee in combination with a rating under Diagnostic Code 5055 from May 7, 2014 onward following appropriate notice to the Veteran in this regard.  

2.  Following the disposition of #1 above, and following any additional development deemed appropriate, readjudicate any remaining claim on appeal, including, if found proper, entitlement to a disability rating in excess of 20 percent for the service-connected left knee instability from May 7, 2014 onward.  If any benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


